Case: 11-10815     Document: 00511786687         Page: 1     Date Filed: 03/13/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 13, 2012
                                       No. 11-10815
                                                                           Lyle W. Cayce
                                                                                Clerk
RIC CLARK, Individually and on behalf of others similarly situated; DAVID
ELLIS, Individually and on behalf of others similarly situated; WELDON
NORMAN, Individually and on behalf of others similarly situated; CLAIRE
WALLACE,

                                                  Plaintiffs - Appellants
v.

CITY OF FORT WORTH, TEXAS,

                                                  Defendant - Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:10-CV-519


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        At issue are whether the district court erred by: applying the Fair Labor
Standards       Act’s    (FLSA)      “special     detail”     exemption,       29    U.S.C.
§ 207(p)(1); and denying Plaintiffs’ motion for conditional class certification
under the FLSA’s collective-action provision, 29 U.S.C. § 216(b). See Clark v.
City of Ft. Worth, 800 F. Supp. 2d 781 (N.D. Tex. 2011). Essentially for the
reasons stated in its well-considered opinion, the district court did not err by


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10815    Document: 00511786687   Page: 2   Date Filed: 03/13/2012



                                No. 11-10815

applying the exemption. Accordingly, we need not reach the collective-action
issue.
         AFFIRMED.




                                      2